 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BARKSDALE,                                 No. 2: 19-cv-0950 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    LAWANA WYATT, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. On October 02, 2019,

23   plaintiff was re-served with the findings and recommendations to his most current address.

24   Plaintiff has not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                         1
 1          1. The findings and recommendations filed September 20, 2019, (ECF No. 17) are

 2   ADOPTED in full;

 3          2. This action is DISMISSED without prejudice, see Local Rule 110, Fed. R. Civ. P.

 4   41(b); and

 5          3. The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
